Citation Nr: 0504407	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for schizophrenia, also 
claimed as depression.  

2.  Entitlement to service connection for a left hip disorder 
as secondary to the service-connected disability of 
degenerative joint disease of the lumbosacral spine with 
radiculopathy of the right lower extremity.  

3.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine with 
radiculopathy of the right lower extremity.  

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine.  

5.  Entitlement to a compensable evaluation for service-
connected malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from January to March 1974, 
and from July 1981 to November 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

The claims folder was transferred from the New York, New 
York, Regional Office to the Newark, New Jersey, Regional 
Office in September 2004.  

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the Newark, New Jersey, RO.  

The issues of service connection for schizophrenia, service 
connection for a left hip disorder as secondary to the 
service-connected disability of degenerative joint disease of 
the lumbosacral spine with radiculopathy of the right lower 
extremity, an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine with 
radiculopathy of the right lower extremity, an evaluation in 
excess of 10 percent for degenerative joint disease of the 
cervical spine, and a compensable evaluation for service-
connected malaria, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
REMAND

During his December 2004 travel board hearing, the veteran 
said that symptomatology associated with his lumbosacral and 
cervical spine disorders had increased greatly over time, and 
that he endured ongoing and severe pain and numbness 
associated with his upper and lower back disabilities.  He 
said that he developed a left hip disability as a result of 
radiculopathy of the lower extremity associated with his 
lumbosacral spine disability.

The last VA medical examination the veteran received with 
respect to his spine disorders was in June 1999.  Although 
there are VA outpatient records submitted since the last VA 
examinations, clinical data from those records do not 
adequately address the veteran's contentions of increased 
severity for his service-connected spine disorders.  Nor has 
the veteran ever been examined with respect to his claim for 
a hip disorder secondary to his service-connected 
degenerative joint disease of the lumbosacral spine.  

The record before the Board is inadequate to render a fully 
informed decision as to those issues, and a remand is 
required so VA may fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to those claims.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At his December 2004 travel board hearing the veteran said he 
has ongoing symptomatology with respect to his service-
connected malaria.  The last VA medical examination the 
veteran received with respect to his malaria was in June 
1999.  

The record before the Board is inadequate to render a fully 
informed decision as to the issue of a compensable evaluation 
for malaria, and a remand is required so VA may fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

The veteran received VA mental disorders examinations in 
February 1998 and June 1999.  The same individual performed 
both examinations, but the record does not reflect the 
professional qualifications of that individual.  The first 
examination notes that no medical records were made available 
for review in conjunction with the examination.  The second 
examination does not indicate whether or not the claim file 
was reviewed in conjunction with the examination.

The examining individual diagnosed active schizophrenia in 
both examinations, but provides no rationale for his opinions 
that the veteran's psychosis / schizophrenia was not caused 
by, but was precipitated by, his in-service and service-
connected injuries, and the subsequent loss of his military 
career.  In addition to being unsupported by any rationale, 
the opinions provided are, at best, confusing.

The record before the Board is inadequate to render a fully 
informed decision as to the issue of service connection for 
schizophrenia, and a remand is required so VA may fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

Accordingly, the issues on appeal are REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
schizophrenia, residuals of malaria, 
degenerative joint disease of the spine, 
and any left hip disability.  After 
securing the necessary releases, the RO 
should obtain all such records and 
associate them with the claim file, as 
well as any relevant VA medical records 
that have not previously been associated 
with the claim file.  

2.  The veteran should be provided a VA 
orthopedic examination to determine the 
severity of the veteran's lumbosacral and 
cervical spine disorders.

With respect to the veteran's service-
connected cervical spine disorder, the 
examiner should consider the veteran's 
complaints of excruciating cervical pain 
brought on by physical activity that 
lasts for weeks at a time, in addition to 
limitation of motion and radiating pain 
that affects his arms and hands.  

With respect to the veteran's service-
connected lumbosacral spine disability, 
the examiner should consider the 
veteran's complaints of extreme pain 
caused by such factors as the temperature 
and physical activity, as well as the 
veteran's reported limitation of motion, 
his tendency to lose his balance and fall 
down, his limitations in walking, and the 
fact that his symptoms last as long as 
two to three months at a time.  

The examiner should report all 
limitations in the range of motion 
affecting the cervical and lumbar spine, 
and indicate whether there are neurologic 
abnormalities, such as bowel or bladder 
impairment.  

The examiner should also examine the 
veteran to determine whether there is any 
left hip disability.  If any left hip 
disability is noted, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the left hip 
disability is caused by, or worsened by, 
the veteran's service-connected 
disability of the lumbosacral spine with 
radiculopathy of the right lower 
extremity.  

The claim file must be made available to 
the examiner for review before 
examination of the veteran, and the 
examiner must include a statement that 
the claim file has been so reviewed in 
the written report.  All opinions 
rendered must be accompanied by a 
complete written rationale.
3.  The veteran should be provided a VA 
medical examination by an appropriate VA 
physician to determine the presence of 
any residuals of his service-connected 
malaria.  All appropriate laboratory 
tests and studies should be conducted.  

The claim file must be made available to 
the examiner for review before 
examination of the veteran, and the 
examiner must include a statement that 
the claim file has been so reviewed in 
the written report.  All opinions 
rendered must be accompanied by a 
complete written rationale.

4.  The veteran should be provided a VA 
mental disorders examination by a 
psychiatrist (not a psychologist).  The 
psychiatrist should answer the following 
questions:

Does the veteran currently have 
schizophrenia?

If so, is it more likely than not (a 
greater than 50 percent probability) that 
the veteran's schizophrenia had its onset 
while the veteran was performing active 
service?

If so (and only if the answer to the 
previous question was no), is it more 
likely than not (a greater than 50 
percent probability) that the veteran's 
schizophrenia manifested to a compensable 
degree within one year following his 
discharge?

If so (and only if the answers to the 
previous two questions was no), is it 
more likely than not (a greater than 50 
percent probability) that the veteran's 
schizophrenia is related on a secondary 
basis to any of the veteran's service-
connected disabilities?

The claim file must be made available to 
the psychiatrist for review before 
examination of the veteran, and the 
examiner must include a statement that 
the claim file has been so reviewed in 
the written report.  All opinions 
rendered must be accompanied by a 
complete written rationale.

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


